Citation Nr: 0419506	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-23 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for peptic 
ulcer.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March to July 1988 and 
from December 1990 to September 1991.

This appeal is from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran subsequently relocated to 
Puerto Rico, and his claim is now under the original 
jurisdiction of the San Juan RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The claim has been on appeal since 1996.  VA last examined 
the veteran in conjunction with his claim in February 1995.  
There is no subsequent medical evidence of record pertaining 
to the veteran's peptic ulcer disease.  The Board cannot 
determine whether the severity of the veteran's ulcer disease 
to determine whether the rating should be evaluated at a 
higher level or should be staged without additional medical 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide 
information about any treatment for ulcer 
disease he has had since February 1995 
and obtain any medical records of which 
he informs VA.

2.  Schedule the veteran for a VA 
gastrointestinal examination, including 
clinical interview and any indicated 
test, to determine the severity of the 
veteran's peptic ulcer disease since 
February 1995 and the current severity of 
ulcer disease.  Provide the examiner with 
the claims file.

3.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




